UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-164856 STRATEX OIL & GAS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 94-3364776 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 30 Echo Lake Road, Watertown, CT (Address of principal executive offices) (Zip Code) (713) 353-4786 (Registrant’s telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:49,287,376 shares of common stock, $0.01 par value per share, as of August 4, 2014 Item 1.Financial Statements. Stratex Oil & Gas Holdings, Inc. Condensed Consolidated Balance Sheets (unaudited) June 30, December 31, Assets Current Assets: Cash $ $ Accounts receivable Other receivables - Prepaid expenses Note receivable and accrued interest - Total Current Assets Deposits Debt issuance costs - Oil and gas property, plant and equipment: Proven property - net Unproven property Vehicles, furniture and equipment - net Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable and accrued liabilities $ $ Liability to be issued in stock - Due to former officer - current Demand notes payable Current maturities of notes payable - net of debt discount - Derivative liability - warrants Other current liabilities - Total Current Liabilities Long-term Liabilities: Due to former officer Asset retirement obligations Notes payable - net of debt discount Convertible notes payable, net of debt discount - Total Long-Term Liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficit): Series A, convertible preferred stock,$0.0001 par value; 400 shares authorized; and 100 shares issued; and 60 shares outstanding 1 1 Common stock, $0.01 par value; 750,000,000 shares authorized; and 49,287,376 and 46,692,376 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Less: Treasury stock, 40 shares Series A, convertible preferred stock, at cost ) ) Total Stockholders' Equity (Deficit) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the condensed consolidated financial statements. 2 Stratex Oil & Gas Holdings, Inc. Condensed Consolidated Statements of Operations (unaudited) For The Three Months Ended For The Six Months Ended June 30, June 30, June 30, June 30, Revenue $ Operating Expenses: Production expenses Depletion, depreciation and amortization General and administrative Loss on abandonment of oil and gas assets - - Total Operating Expenses Loss From Operations ) Other Income and (Expense): Interest income - - Interest expense ) Change in fair value - derivative liabilities ) Warrant amendment expense - - ) - Gain on sale of oil and gas interests - - - Gain (loss) on settlement of liabilities - - Other income 82 - Total Other Income and (Expense) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted See accompanying notes to the condensed consolidated financial statements. 3 Stratex Oil & Gas Holdings, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For The Six Months Ended June 30, June 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depletion, depreciation and amortization Bad debt - Stock based compensation Warrant amendment expense - Amortization of debt issue costs - Accretion of debt discount Loss on abandonment of oil and gas assets - Gain on settlement of liabilities ) - Gain on sale of oil and gas interests ) - Change in fair value of derivative liabilities ) Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable ) Prepaid expenses ) ) Deposits ) - Interest receivable ) - Increase (decrease) in: Accounts payable and accrued liabilities Asset retirement obligations - Other current liabilities - Net Cash Provided By (Used In) Operating Activities ) Cash Flows From Investing Activities: Purchase of oil and gas properties ) ) Proceeds from sale of oil and gas interests - Purchase of vehicle ) - Purchase of furniture and equipment ) - Increase in other receivables ) - Increase in note receivable ) - Net Cash Provided By (Used In) Investing Activities ) ) Cash Flows From Financing Activities: Proceeds from notes payable Repayments on notes payable ) - Proceeds from convertible notes payable - Debt issuance costs paid in cash ) - Sale of common stock for cash - Net Cash Provided By (Used In) Financing Activities Net changein cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
